592 So. 2d 524 (1991)
William David MALLETT
v.
STATE of Mississippi.
No. 91-KP-0542.
Supreme Court of Mississippi.
December 31, 1991.
William David Mallett, pro se.
Mike C. Moore, Atty. Gen., Mary Margaret Bowers, Sp. Asst. Atty. Gen., Jackson, for appellee.
Before HAWKINS, P.J., and PRATHER and SULLIVAN, JJ.
SULLIVAN, Justice, for the Court:
Mallett was indicted by the Attala County Grand Jury as an habitual offender for burglary of an inhabited dwelling, armed robbery and kidnapping. He ultimately entered guilty pleas to the charges and was sentenced on March 8, 1989, as a non-habitual offender to concurrent terms of fifteen (15) years, twenty-five (25) years, and twenty-five (25) years, respectively.
On February 13, 1991, Mallett petitioned the Circuit Court of Attala County for postconviction relief pursuant to Miss. Code Ann. § 99-39-1 et seq. (Supp. 1991). On March 27, 1991, the circuit court denied Mallett relief without a hearing, and Mallett appeals.


*525 I.
We find dispositive Mallett's claim that his guilty pleas were involuntary because the trial court failed, before accepting the pleas, to advise him of the minimum and maximum sentences which could be imposed. The record here fails to show that Mallett was informed of both the minimum and maximum sentences which the court could impose. Under these circumstances, we are obliged to reverse the judgment below, vacate Mallet's guilty pleas, and remand to the Circuit Court of Attala County for such further proceedings as may be appropriate. Wilson v. State, 577 So. 2d 394, 397 (Miss. 1991); Vittitoe v. State, 556 So. 2d 1062, 1063-65 (Miss. 1990); Unif. Crim.R.Cir.Ct.Prac. 3.03.
LOWER COURT'S DENIAL OF POSTCONVICTION RELIEF REVERSED, GUILTY PLEAS VACATED, AND REMANDED TO THE CIRCUIT COURT OF ATTALA COUNTY, MISSISSIPPI.
ROY NOBLE LEE, C.J., HAWKINS and DAN M. LEE, P.JJ., and PRATHER, ROBERTSON, PITTMAN and BANKS, JJ., concur.
McRAE, J., dissents without separate written opinion.